Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that 
 Claim limitations a processing device configured to enable as recited in claim 1 , the processing device is configured…to display…to scale…to perform as recited in claim 2, the processing device is configured to display…to translate…to perform as recited in claim 3, the processing device is configured to display…to reposition…to perform as recited in claim 4, the processing device is configured to generate as recited in claim 5, the processing device is configured to display…to modify…to select…to perform as recited in claim 7, the processing device is configured to enable as recited in claim 8, and the processing device is configured to enable as recited in claim 10, have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “a processing device” coupled with functional language “configured to display…scale…perform…translate…reposition…modify…select…enable…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1-5, 7, 8, and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “It should be appreciated that the processing device 2902 may be implemented in any of a variety of ways. For example, the processing device 2902 may be implemented as a handheld device such as a mobile smartphone or a tablet. Thereby, a user of the ultrasound device 2914 may be able to operate the ultrasound device 2914 with one hand and hold the processing device 2902 with another hand. In other examples, the processing device 2902 may be implemented as a portable device that is 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites:
An apparatus, comprising: 
a processing device configured to: 
enable a user to manually modify an input to a calculation performed based at least in part on an ultrasound image, wherein the input comprises definition of a trace on the ultrasound image or selection of the ultrasound image from a series of ultrasound images.
 	The limitation of enable a user to manually modify an input to a calculation, as currently presented, covers a mathematical algorithm.  For example, manually modifying an input to a calculation is a component of a mathematical algorithm.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claims recite An apparatus, comprising: a processing device configured to: enable…. The “apparatus” and “processing device” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. 
 	Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., enabling a user to manually modify an input to a calculation, on a 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, i.e., the “computer” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites:
A method comprising:
enabling, with a processing device, a user to manually modify an input to a calculation performed based at least in part on an ultrasound image, wherein the input comprises definition of a trace on the ultrasound image or selection of the ultrasound image from a series of ultrasound images.
 	The limitation of enabling, with a processing device, a user to manually modify an input to a calculation, as currently presented, covers a mathematical algorithm.  For example, manually modifying an input to a calculation is a component of a mathematical algorithm.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 enabling, with a processing device. The “processing device” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. 
 	Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., enabling, with a processing device, a user to manually modify an input to a calculation, on a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, i.e., the “processing device” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 10, 11, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okazaki et al., U.S. Patent Publication Number 2016/0093044 A1.

Claim 1:
Okazaki discloses an apparatus, comprising: 
a processing device (see Paragraph 0020 – Okazaki discloses this limitation in that processing circuitry is configured to perform a method of calculating based on adjusted points of a boundary in an ultrasound.) configured to: 
enable a user to manually modify an input to a calculation performed based at least in part on an ultrasound image (see Paragraph 0127 – Okazaki discloses this limitation in that each time a boundary of any region is adjusted, the regional indicator calculator recalculates the indicator value based on the fixed points including the adjusted boundary.), wherein the input comprises definition of a trace on the ultrasound image (see Paragraph 0062 – Okazaki discloses this limitation in that the boundary (trace) of the region of interest of the ultrasound is changed by user input.) or selection of the ultrasound image from a series of ultrasound images.  

Claim 5:
Okazaki discloses the apparatus of claim 1, wherein the processing device is configured to generate the trace automatically (see Paragraph 0070 – Okazaki discloses this limitation in that the .  

Claim 6:
Okazaki discloses the apparatus of claim 1, wherein the trace traces an endocardial border of a left ventricle in the ultrasound image (see Paragraph 0077 – Okazaki discloses this limitation in that the setting unit may set a region of interest, for example by a model recommended by the American Society of Echocardiography or the 17-segment model recommended by the American Heart Association, in the case of the left ventricle.).  

Claim 8:
Okazaki discloses the apparatus of claim 1, wherein the processing device is configured, when enabling the user to manually modify the input to the calculation, to enable the user to manually modify the selection of an end-diastolic ultrasound image and an end-systolic ultrasound image from the series of ultrasound images (see Paragraph 0063 – Okazaki discloses this limitation in that the user specifies any cardiac time phase, which may be any one of the frames included in the interval for one heartbeat and is an end-diastolic phase.).  

Claim 10:
Okazaki discloses the apparatus of claim 1, wherein the processing device is configured, when enabling the user to manually modify the input to the calculation, to enable the user to manually modify the input to the calculation after the processing device has initially performed the calculation automatically (see Paragraph 0086-0087 – Okazaki discloses this limitation in that upon user operation, the input is received to adjust the boundary of the region of interest set on the initial contour.).  

Claims 11, 15, 16 ,18,  and 20:
	Claims 11, 15, 16, 18, and 20 are the method claims corresponding to the method performed by the apparatus of claims 1, 5, 6, 8, and 10. Okazaki discloses every limitation of claims 1, 5, 6, 8, and 10; further, Okazaki discloses that the disclosed apparatus performs a method (see Paragraph 0021). Thus, Okazaki discloses every limitation of claims 11, 15, 16, 18, and 20 per the rejections of claims 1, 5, 6, 8, and 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Lee et al., U.S. Patent Publication Number 2014/0164965 A1, further in view of Hall et al., U.S. Patent Publication Number 2016/0331469 A1.



Claim 2:
As indicated in the above rejection, Okazaki teaches every limitation of claim 1. Okazaki further discloses:
 wherein the processing device is configured, when enabling the user to manually modify the input to the calculation, to: 
display the trace and an icon (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that Figure 13 illustrates an example of a volume rendering image before and after a boundary is adjusted. Okazaki also discloses apexes along the boundary that may be used to adjust the calculation that depends upon the boundary (volume).); 
corresponding to a component of the distance covered by the dragging movement perpendicular to the long axis of the trace, corresponding to a component of a distance covered by the dragging movement along a long axis of the trace (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that the used adjusts the apex 41 by moving it upward with the user input device. Based on the adjustment, the apex is moved and the boundary then travels through the new location of the adjusted apex. Also see Paragraphs 0085-0086 – Okazaki further discloses that the receiver receives input specifying to move the apex in a certain direction by a specific direction by the mouse cursor, and the direction and distance of moving the apex is determined in relation to the movement and distance of the mouse.); and
perform the calculation based on the manually modified trace (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that in response to the adjustment, the regional indicator calculary recalculates based on the updated boundary.).  
Okazaki fails to expressly disclose:
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace.
 
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace (see Figure 4A – Lee teaches this limitation in that a gain line is superimposed on an ultrasound image. Also see Figure 8 – Lee teaches this limitation in that a location is displayed adjacent to the gain line.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Okazaki, to include:
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace
for the purpose of helping a user adjust a value based on moving a component of the gain line (see Paragraph 0117). Further, both Okazaki and Lee are concerned with adjusting the contour derived from an ultrasound image.
The combination of Okazaki and Lee fails to expressly teach:
in response to detecting a dragging movement that begins on or within a threshold distance of the icon, scale the trace by an amount, and rotate the trace by an amount.
Hall teaches:
in response to detecting a dragging movement that begins on or within a threshold distance of the icon, scale the trace by an amount (see Paragraph 0043 – Hall teaches this limitation in that based on a user’s drag input, the virtual image volume is scaled.), and rotate the trace by an amount (see Paragraph 0043 – Hall teaches this limitation in that based on a user’s drag input, the virtual image volume is rotated.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Okazaki, to include:
in response to detecting a dragging movement that begins on or within a threshold distance of the icon, scale the trace by an amount, and rotate the trace by an amount
for the purpose of virtual imaging a region of a subject and adjusting the position and view to optimize a viewing vantage point (see Paragraph 0007). Further, both Okazaki, Lee, and Hall are concerned with adjusting the contour derived from an ultrasound image.

Claim 12:
	Claim 12 is the method claim corresponding to the method performed by the apparatus of claim 2. The combination of Okazaki, Lee, and Hall teaches every limitation of claim 12; further, Okazaki discloses that the disclosed apparatus performs a method (see Paragraph 0021). Thus, the combination of Okazaki, Lee, and Hall teaches every limitation of claims 12, per the rejection of claims 2 above.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Lee.

Claim 3:
As indicated in the above rejection, Okazaki teaches every limitation of claim 1. Okazaki further discloses:
 wherein the processing device is configured, when enabling the user to manually modify the input to the calculation, to: 
display the trace and an icon (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that Figure 13 illustrates an example of a volume rendering image before and after a boundary is adjusted. Okazaki also discloses apexes along the boundary that may be used to adjust the calculation that depends upon the boundary (volume).)
in response to detecting a dragging movement that begins on or within a threshold distance of the icon, translate the trace by an amount in a horizontal direction corresponding to a component of a distance covered by the dragging movement in the horizontal direction, and translate the trace by an amount in a vertical direction corresponding to a component of the distance covered by the dragging movement in the vertical direction (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that the used adjusts the apex 41 by moving it upward with the user input device. Based on the adjustment, the apex is moved and the boundary then travels through the new location of the adjusted apex. Also see Paragraphs 0085-0086 – Okazaki further discloses that the receiver receives input specifying to move the apex in a certain direction by a specific direction by the mouse cursor, and the direction and distance of moving the apex is determined in relation to the movement and distance of the mouse.); and 
perform the calculation based on the manually modified trace  (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that in response to the adjustment, the regional indicator calculary recalculates based on the updated boundary.).  
Okazaki fails to expressly disclose:
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace.
Lee teaches: 
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace (see Figure 4A – Lee teaches this limitation in that a gain line is superimposed on an ultrasound image. Also see Figure 8 – Lee teaches this limitation in that a location is displayed adjacent to the gain line.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Okazaki, to include:
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace
for the purpose of helping a user adjust a value based on moving a component of the gain line (see Paragraph 0117). Further, both Okazaki and Lee are concerned with adjusting the contour derived from an ultrasound image.

Claim 4:
As indicated in the above rejection, Okazaki teaches every limitation of claim 1. Okazaki further discloses:
wherein the processing device is configured, when enabling the user to manually modify the input to the calculation, to: 
display the trace and an icon (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that Figure 13 illustrates an example of a volume rendering image before and after a boundary is adjusted. Okazaki also discloses apexes along the boundary that may be used to adjust the calculation that depends upon the boundary (volume).); 
in response to detecting a dragging movement that begins on or within a threshold distance of the icon, reposition the point at a new location based on the dragging movement and redraw the trace such that the trace extends through the new location of the point (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that the used adjusts the apex 41 by moving it upward with the user input device. Based on the adjustment, the apex is moved and the boundary then travels through the new location of the adjusted apex. Also see Paragraph 0085 – Okazaki further discloses that the receiver receives input specifying to move the apex in a certain direction by a specific direction by the mouse cursor.); and 
perform the calculation based on the manually modified trace (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that in response to the adjustment, the regional indicator calculary recalculates based on the updated boundary.).  
Okazaki fails to expressly disclose:
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace.
Lee teaches: 
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace (see Figure 4A – Lee teaches this limitation in that a gain line is superimposed on an ultrasound image. Also see Figure 8 – Lee teaches this limitation in that a location is displayed adjacent to the gain line.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Okazaki, to include:
display the ultrasound image, the trace superimposed on the ultrasound image, and an icon adjacent to the trace
for the purpose of helping a user adjust a value based on moving a component of the gain line (see Paragraph 0117). Further, both Okazaki and Lee are concerned with adjusting the contour derived from an ultrasound image.

Claims 13 and 14:
	Claims 13 and 14 are the method claims corresponding to the method performed by the apparatus of claims 3 and 4. The combination of Okazaki and Lee teaches every limitation of claims 3 and 4; further, Okazaki discloses that the disclosed apparatus performs a method (see Paragraph 0021). .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Kristofferson et al., U.S. Patent Publication Number 2007/0255136 A1.

Claim 7:
 As indicated in the above rejection, Okazaki teaches every limitation of claim 1. Okazaki further discloses:
wherein the processing device is configured, when enabling the user to manually modify the input to the calculation, to: 
perform the calculation based on the manually modified trace (see Paragraph 0131 and Figure 13 – Okazaki discloses this limitation in that in response to the adjustment, the regional indicator calculary recalculates based on the updated boundary.).  
Okazaki fails to expressly disclose:
display the series of ultrasound images or a portion thereof and an indicator positioned on a first ultrasound image from the series; 
in response to detecting a scrolling movement, modify the indicator to be positioned on a second ultrasound image from the series; 
in response to receiving a selection from the user, select the second ultrasound image from the series of ultrasound images.



 
display the series of ultrasound images or a portion thereof and an indicator positioned on a first ultrasound image from the series (see Paragraph 0027 and Figure 5 – Kristofferson teaches this limitation in that multiple parallel slices are extracted.); 
in response to detecting a scrolling movement, modify the indicator to be positioned on a second ultrasound image from the series (see Paragraph 0023 – Kristofferson teaches this limitation in that the operator may scroll through time position (slices) to select a position.); 
in response to receiving a selection from the user, select the second ultrasound image from the series of ultrasound images (see Paragraph 0032 – Kristofferson teaches this limitation in that the user may measure an area associated with indicated 282 on more than one slice at a time at the same position within the heart cycle.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Okazaki, to include:
display the series of ultrasound images or a portion thereof and an indicator positioned on a first ultrasound image from the series; 
in response to detecting a scrolling movement, modify the indicator to be positioned on a second ultrasound image from the series; 
in response to receiving a selection from the user, select the second ultrasound image from the series of ultrasound images
for the purpose of aiding the user in analyzing the same object in multiple slides to identify, for example, the smallest area of interest (see Paragraph 0032) Further, both Okazaki and Kristofferson are concerned with analyzing data derived from an ultrasound image.


Claim 17:
	Claim 17 is the method claim corresponding to the method performed by the apparatus of claim 7. The combination of Okazaki and Kristofferson teaches every limitation of claim 17; further, Okazaki discloses that the disclosed apparatus performs a method (see Paragraph 0021). Thus, the combination of Okazaki and Kristofferson teaches every limitation of claim 17 per the rejection of claim 7 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Saksena, Sanjeev, U.S. Patent Publication Number 2008/0009733 A1.

Claim 9:
As indicated in the above rejection, Okazaki teaches every limitation of claim 1. Okazaki fails to expressly disclose:
wherein the calculation comprises calculation of ejection fraction. 
Saksena teaches: 
wherein the calculation comprises calculation of ejection fraction (see Paragraph 0041 – Saksena teaches this limitation in that the ultrasound system processor can calculate the volume in the ventricle at both instances, and from the ratio of the two volumes, calculate the ejection ratio of the left ventricle.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Okazaki, to include:
wherein the calculation comprises calculation of ejection fraction
for the purpose of evaluating heart function without further risking a patient’s health (see Paragraph 0003) Further, both Okazaki and Saksena are concerned with analyzing data derived from an ultrasound image.

Claim 19:
	Claim 19 is the method claim corresponding to the method performed by the apparatus of claim 9. The combination of Okazaki and Saksena teaches every limitation of claim 19; further, Okazaki discloses that the disclosed apparatus performs a method (see Paragraph 0021). Thus, the combination of Okazaki and Saksena teaches every limitation of claim 19 per the rejection of claim 9 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scherch, John David, U.S. Patent Publication Number 2005/0020917 A1 discloses displaying live ultrasound images of a target in association with representations of a treatment plan in order to best align the ultrasound images in real time (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         
/JENNIFER N WELCH/               Supervisory Patent Examiner, Art Unit 2143